      Case 2:20-cv-00092-SMV-GJF Document 29 Filed 10/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


BELEN A. HOLBROOK, individually,
as Next Friend of A.H., a minor, and
as Personal Representative for
Wrongful Death claims,

       Plaintiff,

v.                                                    Case No. 2:20-cv-00092-SMV-GJF

UNITED STATES of AMERICA,

       Defendant.

           ORDER APPROVING MINOR SETTLEMENT AND DISBURSAL

       THIS MATTER, having come before the Court after settlement between the parties and

the Court having:

              1.) Received and reviewed the report of the court-appointed Guardian ad Litem,

                    Gabrielle Valdez;

              2.) Been informed of the circumstances of the death of Charles Holbrook, the

                    settlement between the parties, the proposed distribution to the minor child and

                    the trust being established to protect all monies received until she reaches the

                    age of majority; and

              3.) Held a telephonic hearing on October 14, 2020, with all parties present;

              FINDS,

              A.) The settlement amount is appropriate and should be approved;

              B.) The division of the settlement between wrongful death and loss of consortium

                    claims is appropriate and should be approved;
        Case 2:20-cv-00092-SMV-GJF Document 29 Filed 10/14/20 Page 2 of 2




              C.) The division of wrongful death proceeds on a 50-50% basis between Mr.

                  Holbrook’s wife and daughter as his surviving beneficiaries is appropriate

                  under the New Mexico Wrongful Death Act, NMSA 41-2-1, et. seq. and is

                  approved.

              D.) The attorney fees and costs are fair and reasonable and are approved;

              E.) The Guardian ad litem report is to be sealed to the public, but will be available

                  on request to Mr. Holbrook’s statutory beneficiaries or their representatives;

                  and

              F.) This settlement is fair and reasonable in all respects and is approved.

              IT IS SO ORDERED.


                                     HONORABLE STEPHAN M. VIDMAR
                                     UNITED STATES MAGISTRATE JUDGE
Respectfully submitted,
/s/ Randi McGinn
Jamison Shekter
Randi McGinn
McGinn, Montoya, Love & Curry, P.A.
201 Broadway Blvd. SE
Albuquerque, NM 87102
(505) 843-6161
(505) 242-8227 (fax)
Randi@McGinnLaw.com
Jamison@McGinnLaw.com

-and-

Rachel Gilmer
Levin, Papantonio, Thomas, Mitchell,
Rafferty & Proctor
316 S. Baylen St., Suite 600
Pensacola, FL 32502
(850) 435-7159
(850) 436-6159 (fax)
rgilmer@levinlaw.com
Attorneys for Plaintiff
